

114 S1819 IS: SEMPER FI Act
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1819IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve security at Armed Forces recruitment centers.
	
 1.Short titleThis Act may be cited as the Securing Military Personnel Response Firearm Initiative Act or SEMPER FI Act. 2.Improved security measures for protection of Armed Forces recruitment centers against terrorist attack (a)Service-Issue sidearms authorized for certain MembersThe Secretary concerned shall authorize an eligible member of the Armed Forces assigned to duty at an Armed Forces recruitment center to carry a service-issue sidearm as a personal- or force-protection measure while on duty at the recruiting center notwithstanding any Federal, State, or local law or Department of Defense policy to the contrary.
 (b)Alternative or additional security measuresIn lieu of authorizing eligible members of the Armed Forces to carry a service-issue sidearm under subsection (a) or in addition to authorizing such members to carry a service-issue sidearm under such subsection, the Secretary concerned may develop and implement additional security measures for Armed Forces recruitment centers under the jurisdiction of the Secretary concerned, including improved structural security measures.
 (c)Relation to posse comitatus actThis section shall not be interpreted to grant any member of the Armed Forces the authority to conduct civilian law enforcement functions within the territory of the United States.
 (d)DefinitionsIn this section: (1)The terms Armed Forces and Secretary concerned have the meanings given those terms in section 101(a) of title 10, United States Code.
 (2)The term eligible member means a member of the Armed Forces who is an officer or noncommissioned officer.